
	

114 S2062 IS: To amend title 38, United States Code, to extend authority for operation of the Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines.
U.S. Senate
2015-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2062
		IN THE SENATE OF THE UNITED STATES
		
			September 21, 2015
			Ms. Hirono introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to extend authority for operation of the Department of
			 Veterans Affairs Regional Office in
			 Manila, the Republic of the Philippines.
	
	
		1.Extension of authority for operation of the Department of Veterans Affairs Regional Office in
 Manila, the Republic of the PhilippinesSection 315(b) of title 38, United States Code, is amended by striking September 30, 2015 and inserting September 30, 2016.  